Motion Granted; Dismissed and Memorandum Opinion filed October 16,
2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00766-CR

                       THE STATE OF TEXAS, Appellant
                                          V.

                        MIGUEL RODRIGUEZ, Appellee

                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR1106

               MEMORANDUM                          OPINION
      The State filed a notice of appeal from the trial court’s order signed August
14, 2013, granting appellee’s motion to suppress the State’s evidence. On October
8, 2014, the State filed a motion to dismiss the appeal in light of the recent decision
from the Texas Court of Criminal Appeals in State v. Redus, ___ S.W.3d ___, Nos.
PD-0067-14 & PD-0069-14, 2014 WL 4996396 (Tex. Crim. App. Oct. 8, 2014). In
Redus, the Court held that the appellate court lacks jurisdiction unless the elected
prosecutor personally certifies, within the time to perfect the appeal, that the appeal
is not taken to delay the trial and the suppressed evidence is of “substantial
importance” to the case, in compliance with article 44.01(a)(5) of the Texas Code
of Criminal Procedure. Id. at *2–*3. The certification in this case does not comply
with the statute. See Tex. Code Crim. Proc. Ann. art. 44.01(a)(5).

      We grant the State’s motion and order the appeal dismissed for want of
jurisdiction.

                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2